              Case 2:17-cv-01297-MJP Document 527 Filed 06/01/20 Page 1 of 4



 1                                                                        The Honorable Marsha J. Pechman

 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      RYAN KARNOSKI, et al.,
 9
                                                                     No. 2:17-cv-1297-MJP
10                                                  Plaintiffs,
                                                                     ORDER GRANTING DEFENDANTS’
11                                       v.                          UNOPPOSED MOTION FOR AN
                                                                     EXTENSION OF TIME TO COMPLY
12    DONALD J. TRUMP, et al.,                                       WITH DKT. 514
13
                                                    Defendants.      Noted for Decision: May 29, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     UNOPPOSED MOTION FOR EXTENSION OF TIME                                           U.S. DEPARTMENT OF JUSTICE
     TO COMPLY WITH DKT. NO. 514                                                    Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP) - 1                              1100 L Street NW
                                                                                             Washington, DC 20530
                                                                                                Tel: (202) 514-4336
               Case 2:17-cv-01297-MJP Document 527 Filed 06/01/20 Page 2 of 4



 1                                                                    ORDER
               This matter comes before the Court on the Parties’ Joint Stipulation for Extension of
 2
     Time to Comply With Dkt. No. 514. After considering the Parties Joint Stipulation, the Court
 3
     hereby ORDERS as follows:
 4
 5                   •    Defendants shall complete their production of the 350 randomly selected

 6                        documents withheld solely on the basis of the deliberative process no later than

 7                        June 5, 2020.

 8   IT IS SO ORDERED.

 9
     DATED this 1st day of June, 2020.
10
11
12
13
                                                                          A   Marsha J. Pechman
14                                                                            United States Senior District Judge

15   Presented By:
16
     JOSEPH H. HUNT
17   Assistant Attorney General
     Civil Division
18
     ALEXANDER K. HAAS
19   Branch Director
20
     ANTHONY J. COPPOLINO
21   Deputy Director

22   /s/ Matthew Skurnik
     ANDREW E. CARMICHAEL
23   MATTHEW SKURNIK
24   JAMES R. POWERS
     Trial Attorneys
25   United States Department of Justice
     Civil Division, Federal Programs Branch
26   Telephone: (202) 616-8188
     Email: Matthew.Skurnik@usdoj.gov
27
28

      UNOPPOSED MOTION FOR EXTENSION OF TIME                                                      U.S. DEPARTMENT OF JUSTICE
      TO COMPLY WITH DKT. NO. 514                                                               Civil Division, Federal Programs Branch
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP) - 2                                         1100 L Street NW
                                                                                                         Washington, DC 20530
                                                                                                            Tel: (202) 514-4336
               Case 2:17-cv-01297-MJP Document 527 Filed 06/01/20 Page 3 of 4



 1   Counsel for Defendants
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      UNOPPOSED MOTION FOR EXTENSION OF TIME                            U.S. DEPARTMENT OF JUSTICE
      TO COMPLY WITH DKT. NO. 514                                     Civil Division, Federal Programs Branch
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP) - 3               1100 L Street NW
                                                                               Washington, DC 20530
                                                                                  Tel: (202) 514-4336
             Case 2:17-cv-01297-MJP Document 527 Filed 06/01/20 Page 4 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ RESPONSE TO ORDER PROVIDING                       U.S. DEPARTMENT OF JUSTICE
     NOTICE OF THE APPOINTMENT OF A SPECIAL MASTER               Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)               1100 L Street NW
                                                                          Washington, DC 20530
                                                                             Tel: (202) 514-3346
